Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 8 March 1826
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas

  Boston March 8. 26.I enclose a bill for the brandy &c my dearest Grandpapa, by which you will see that we have still a few dollars remaining of the sixty sent by Col Peyton. there are also such receipts for dressing the fish & tongues & sounds as I could obtain, but these dishes, especially the latter, are scarcely ever brought upon table in Boston, owing, I suppose, to their being so easily obtained as to lose their value by their commonness. the salt cod is prepared the first day very much as we do our bacon Hams, soaked the over night & boiled a good deal to soften & freshen it; it is then eaten with hard boiled eggs, melted butter, or oil, & various boiled vegetables as beets, carrots &c. egg or anchovy sauce may be served with it & is prefered by some. the second day the fragments of the cold fish are minced very fine & mixed with boiled potatoes, & either eaten with a sauce or made into cakes & browned in a frying pan. with the tongues & sounds the principal care is to freshen them as much as possible by washing & soaking & they are oftenest boiled plain & served with a sauce. You will see that the brandy came to $1.30 by the gallon, it was the lowest price for which it could be obtained good. the merchant who supplied these articles exerted himself to  get them of the best quality knowing for whom they were & anxious that they should give satisfaction. any thing that we can do for you, my dearest grandpapa, will be so much gain for us, who look upon the power of serving you, even in such trifles as these, as one of our great pleasures, and a privilege we would exercise whenever we may.By the same mail with this letter I shall send a pamphlet directed to you but intended for Mr Trist as the best answer to some questions of his concerning the schools of Boston. having mentioned in one of my letters the circumstance that none but Bostonians were admitted to these schools, (a regulation so apparently illiberal,) I should have added that they are free schools, supported by a tax upon the townspeople, who of course would not be called upon to pay for the education of any children but their own & those of their fellow citizens. the sum of 70,000 Ds. is annually taken from the pockets of the Bostonians for the single purpose of maintaining the schools in their own city; and there is no tax paid with less reluctance, for not only does the public spirit and ambition of the people generally, flow with it’s greatest strength and vigour in this one of the channels of public improvement, but their zeal is kept alive by the success of their efforts; I am told that the schools are rising in character from year to year, & that the scholars they turn out now are of much higher order than those of a few years back. the children of the rich & the poor indiscriminately attend them, & are educated gratis. there is no pride upon this subject; the rich man, to be sure, may say that there is nothing gratis for him but the name, since he is taxed in proportion to his property, & married or single, childless or with a numerous family he must still pay his quota for the good of the rising generation. wealthy bachelors are thus compelled to educate the offspring of their neighbours, & Mr Sears with a wife and six children, & an annual income of 90,000 Ds, cannot shrink from contributing his proportion towards the proper training of the twenty one sons and daughters of his neighbour, an honest mechanic, whose yearly gains may not be more than twenty one hundred dollars. I have never however heard anything like a murmur upon the subject of this tax so beneficial in it’s results.As the winter wears away I am beginning to look with longing eyes towards the South, and the gloom which now overspreads my beloved family makes me but the more anxious to join them. I shall find the circle diminished by one of it’s members whose misfortunes had only served to endear her to her friends, and drew her nearer to their hearts, whilst they removed her from their eyes, & alienated her from their society. would I could hope that he, whose vices embittered her life, might be touched by her death, with a tardy remorse, and bring forth the fruits of repentance, in such a degree of reformation, as will render our future intercourse with him supportable if not desirable.—I hope to leave Boston for Monticello before the heats of summer make it unpleasant to travel, but this will depend, in a great degree, upon the state of Mr Coolidge’s business. he may be detained much later.—With Virginia’s piano, (which I hope is by this time near Monticello,) there is a book sent by Mr Coolidge to my father, which has a high reputation, & you might perhaps take some pleasure in looking over; Russel’s Tour in Germany; I have found it very interesting, and it is said to be the best book of travels through that country, which has been published for a long time.I know not whether my sisters mentioned to you the wish of Mr John Gray son of the late Lieutenant Governor Gray, to procure some slips of a cider apple which he understands you have & consider one of the best in the State; I presume it to be, not the Crab, for that is common in other parts of Virginia, but a red apple which I remember you prized for it’s cider; and Horace Gray, who visited you some years ago, was the person who spoke of it to his brother in such a way as makes him anxious to obtain & propagate it here.—Mr Coolidge wrote to you about a week ago, & desires now to be affectionately remembered to you; with love to all my family circle I bid you adieu my dearest grandpapa, in the hope that no new assurance can be necessary of the unbounded veneration & affection of your devoted grand daughter.Ellen. W: Coolidge.